United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Harkin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-593
Issued: July 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 18, 2013 appellant, through her attorney, filed a timely appeal from an
August 1, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
June 30, 2010.
FACTUAL HISTORY
On March 15, 2004 appellant, then a 61-year-old mail carrier, filed a traumatic injury
claim (Form CA-1), alleging that on March 1, 2004 she sustained a knee injury in the
performance of duty. She indicated that her knee buckled while descending stairs. OWCP
1

5 U.S.C. § 8101 et seq.

accepted the claim for aggravation of left knee internal derangement. Appellant returned to a
light-duty position and continued to work light duty.
In a report dated June 29, 2010, Dr. Mitchell Goldstein, a Board-certified orthopedic
surgeon, noted that appellant had complaints with respect to the right foot.2 The record indicates
that appellant retired from federal employment on June 30, 2010.
In a report dated July 27, 2010, Dr. Goldstein provided a history and results on
examination for the left knee. He indicated that appellant did not report any new complaints
with respect to the left knee. The diagnoses included internal derangement, osteoarthritis of the
knee, anterior cruciate ligament tear and a torn meniscus.
Appellant completed a notice of recurrence of disability (Form CA-2a) on September 28,
2010, indicating June 30, 2010 as the date of recurrence. She stated that she worked light duty
until the employing establishment would no longer provide light duty.
With respect to medical evidence, appellant submitted reports dated October 5,
November 2 and 30, 2010 and February 15, 2011 from Dr. Goldstein regarding continuing
treatment for the left knee. Dr. Goldstein provided results on examination and indicated that
appellant “denies any new orthopedic conditions/problems.” He indicated that she continued to
have work restrictions. In a letter dated May 16, 2011, appellant’s representative argued that
appellant retired because no light duty was available. He also argued that “no seat” was
provided for light-duty work.
In a memorandum of telephone call dated April 12, 2011, OWCP indicated that the
employing establishment reported that appellant’s retirement code was for a regular retirement.
An employing establishment form indicated that appellant retired June 30, 2010.
By decision dated July 5, 2011, OWCP denied the claim for a recurrence of disability. It
found that the evidence was insufficient to establish the claim.
On July 6, 2011 OWCP received a June 29, 2011 letter from the employing establishment
indicating that appellant had been offered another light-duty position on April 6, 2009, but had
refused the offer. According to the employing establishment, there was a work status meeting
scheduled for July 1, 2010, but appellant had retired on June 30, 2010. It stated that, before the
National Reassessment Program (NRP) could begin, an employee must be working. The letter
stated that appellant had retired of her own volition.
In a letter dated May 1, 2012, counsel requested reconsideration. Appellant argued that
the medical evidence showed that she had additional employment-related injuries. The medical
evidence submitted included a September 6, 2006 report from Dr. Goldstein, who provided a
history and results on examination. Dr. Goldstein noted both a September 1996 foot injury and

2

The record indicates that appellant has another claim for injury with respect to the ankle, which is not before the
Board on this appeal. There is a June 15, 2010 report regarding the left knee, with no physician’s signature or any
indication as to who prepared the report.

2

the March 1, 2004 left knee injury.
impairment.

He found that appellant had a 65 percent left knee

By decision dated August 1, 2012, OWCP reviewed the merits of the claim and denied
modification. It found that the evidence was insufficient to establish a recurrence of disability as
of June 30, 2010.
LEGAL PRECEDENT
OWCP’s regulations define the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical
limitations.”3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.4 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.5
ANALYSIS
The record indicates that appellant was working a light-duty position, retired on June 30,
2010 and subsequently filed a claim for a recurrence of disability as of June 30, 2010. As the
above standard indicates, a claimant can establish a recurrence of disability by showing a change
in the nature and extent of the injury-related condition or a change in the nature and extent of the
light-duty requirements.
3

20 C.F.R. § 10.5(x).

4

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
5

Maurissa Mack, 50 ECAB 498 (1999).

3

With respect to a change in the employment-related condition, the medical evidence of
record is not sufficient to establish a recurrence of disability. The reports from Dr. Goldstein
concerning the left knee did not discuss a change in the nature of an employment-related
condition as of June 30, 2010. Dr. Goldstein continued to treat appellant for left knee symptoms
but he did not discuss any change in an employment-related condition on or about June 30, 2010.
His reports continued to state that appellant reported no new orthopedic problems. Appellant
argued that the employing establishment did not provide a “seat” for light-duty work, without
additional explanation. To the extent she is arguing that there was a change in an employmentrelated condition requiring a specific type of seat, there was no probative medical evidence
submitted on this issue.
On reconsideration, appellant argued that there were additional employment-related
conditions and submitted a September 6, 2006 report from Dr. Goldstein as to a permanent
impairment. This report is of little probative value with respect to her condition as of
June 30, 2010. The Board notes that, while Dr. Goldstein provided a number of left knee
diagnoses, including an anterior cruciate ligament tear and a torn meniscus, he does not discuss
causal relationship with employment. Moreover, even if additional conditions were established
as related to the Mach 1, 2004 injury, the evidence would still have to establish a change in an
employment-related condition causing disability for the light-duty job on or after June 30, 2010.
Appellant also argued that the employing establishment withdrew the light-duty job. As
noted above, if a light-duty job is withdrawn this may support a recurrence of disability. In this
case, however, the evidence of record did not establish that the light-duty job was withdrawn as
of June 30, 2010. The employing establishment indicated that, while an NRP action was
contemplated,6 the process had not actually begun as of June 30, 2010. There was a work status
meeting scheduled, but appellant retired prior to the meeting. Appellant voluntarily retired as of
June 30, 2010 and the record did not establish that the light-duty position had been withdrawn.
On appeal, counsel stated that the retirement on June 30, 2010 was based on statements
that no further work would be provided in the light-duty position. As noted above, the evidence
of record does not establish that the light-duty position was withdrawn by the employing
establishment on June 30, 2010. The Board finds that appellant has not established either a
change in the nature and extent of the injury-related condition or a change in the nature and
extent of the light-duty requirements. Appellant may submit new evidence or argument with a
written application for reconsideration to OWCP within one year of this merit decision, pursuant
to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability commencing
June 30, 2010.

6

FECA Bulletin 09-05 (issued August 18, 2009) discusses claims for compensation when a position has been
withdrawn pursuant to NRP.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 1, 2012 is affirmed.
Issued: July 8, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

